DETAILED ACTION
1.	Claims 1-14 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2018-238197 and JAPAN 2018-238196 both filed 12/20/2018.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/8/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Suresh et al. U.S. Patent Publication No. 2011/0287948, hereafter Suresh.

Regarding Claim 1: The reference discloses A simulation method of performing simulation by using a molecular dynamics method, in which a flow field having an inflow/outflow interface is used as an analysis region, and a fluid in the flow field is set as an aggregate of a plurality of particles, (Suresh. [0059] Step (b) can be performed with at least one processor.  The at least one closed-form equation employed in this step can be developed from one or more simulations of flow of a fluid in combination with experimental data.  The one or more stimulations can be performed using dissipative particle dynamics model or a stochastic bond formation/dissociation model.”) the simulation method comprising: in an analysis model in which the inflow/outflow interface is divided into a plurality of partitions, (Suresh. “[0038] The one or more microfluidic channels in the device described herein, when each containing at least two constrictions, can further contain a gap region between each successive constriction.  In one example, this gap region is of a length that allows one or more deformable objects (e.g., cells, vesicles, biomolecular aggregates, platelets, or particles) to recover, at least partially, their shape after passing through the first constriction (e.g., equal to the length of one of the constrictions and/or the length of its successive constriction).  In another example, the gap region is of a length that does not allow one or more deformable objects to recover their shape after passing through each constriction.” The regions as well as the gaps between regions correspond to the claimed partitions.) a heat bath is coupled to the inflow/outflow interface, and a particle is allowed to move between the heat bath and the analysis region, (Suresh. “[0410] Experiments at. 37.degree.  C. and 41.degree.  C. were carried out using a water bath system in which the channel was bonded into an aluminum dish using a PDMS seal or a paraffin gasket.  Pre-heated water was then added to the reservoir to bring the system to the desired temperature.  This temperature was maintained by a temperature control system using a flexible heater to radially heat the water bath,” The Examiner notes that merely allowing a particle to move between the region and bath represents an intended uses since merely allowing the action does not necessitate the action actively occurring.) acquiring a relationship between an in-face position of the inflow/outflow interface and a pressure target value; (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.”) and controlling a pressure in a heat bath cell on the basis of the pressure target value in a corresponding partition in a case where a state of the particle is temporally developed, the heat bath being divided into a plurality of the heat bath cells in correspondence with the plurality of partitions.  (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.” The distinct controlled pressurized reservoirs read on the plurality of partitions and controlling pressure as claimed. )

Regarding Claim 2: The reference discloses The simulation method according to claim 1, wherein two heat bath cells corresponding to two partitions adjacent to each other are in contact with each other via an interface, and the particle is allowed to move between the two heat bath cells. (The Examiner notes that merely allowing a particle to move between the region and bath represents an intended uses since merely allowing the action does not necessitate the action actively occurring. Suresh. “[0019] A method for characterizing an immune cell or platelet, the method including (a) perfusing a fluid containing the immune cell or platelet through a microfluidic channel that comprises a constriction, such that the immune cell or platelet passes through the constriction, and such that the immune cell or platelet deforms as it passes through the constriction; (b) determining a transit characteristic of the immune cell or platelet as it moves through the microfluidic channel; and (c) comparing the transit characteristic to an appropriate standard, the results of the comparison being indicative of a characteristic of an immune cell or platelet.” The interface is represented by the area of constriction where the interface where the cell travels.)

Regarding Claim 3: The reference discloses The simulation method according to claim 1, wherein the pressure in the heat bath cell is controlled by adding the particle to the heat bath cell or removing the particle from the heat bath cell.  (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.” The exchanges of buffer, priming, or fresh cell solutions reads on the adding or removing or particles which as stated results in pressure control.)

Regarding Claim 4: The reference discloses The simulation method according to claim 1, wherein the analysis model includes a boundary region coupling the heat bath to the inflow/outflow interface, and allows the particle to move between the heat bath and the boundary region and between the boundary region and the analysis region, wherein the boundary region is divided into a plurality of boundary region cells in correspondence with the plurality (Suresh. “[0038] The one or more microfluidic channels in the device described herein, when each containing at least two constrictions, can further contain a gap region between each successive constriction.  In one example, this gap region is of a length that allows one or more deformable objects (e.g., cells, vesicles, biomolecular aggregates, platelets, or particles) to recover, at least partially, their shape after passing through the first constriction (e.g., equal to the length of one of the constrictions and/or the length of its successive constriction).  In another example, the gap region is of a length that does not allow one or more deformable objects to recover their shape after passing through each constriction.” The regions as well as the gaps between regions correspond to the claimed partitions.) and wherein, in a case where the state of the particle is temporally developed, the pressure in the heat bath cell is controlled such that a pressure in the boundary region cell is maintained at the pressure target value in the corresponding partition when the pressure in the heat bath cell is controlled on the basis of the pressure target value in the corresponding partition. (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.” The exchanges of buffer, priming, or fresh cell solutions reads on the adding or removing or particles which as stated results in pressure control.)

Regarding Claim 5: The reference discloses A simulation apparatus performing simulation by using a molecular dynamics method, in which a flow field having an inflow/outflow interface is used as an analysis region, and a fluid in the flow field is set as an aggregate of a plurality 31Attorney Docket No.: 880635-0171-US01 of particles, the simulation apparatus comprising: (Suresh. “[0059] Step (b) can be performed with at least one processor.  The at least one closed-form equation employed in this step can be developed from one or more simulations of flow of a fluid in combination with experimental data.  The one or more stimulations can be performed using dissipative particle dynamics model or a stochastic bond formation/dissociation model.”) an input unit to which information for dividing the inflow/outflow interface into a plurality of partitions and a relationship between an in-face position of the inflow/outflow interface and a pressure target value are input; (Suresh. “[0038] The one or more microfluidic channels in the device described herein, when each containing at least two constrictions, can further contain a gap region between each successive constriction.  In one example, this gap region is of a length that allows one or more deformable objects (e.g., cells, vesicles, biomolecular aggregates, platelets, or particles) to recover, at least partially, their shape after passing through the first constriction (e.g., equal to the length of one of the constrictions and/or the length of its successive constriction).  In another example, the gap region is of a length that does not allow one or more deformable objects to recover their shape after passing through each constriction.” The regions as well as the gaps between regions correspond to the claimed partitions.) and a processing unit that uses an analysis model in which a heat bath is coupled to the inflow/outflow interface, and a particle is allowed to move between the heat bath and the analysis region, (Suresh. “[0410] Experiments at. 37.degree.  C. and 41.degree.  C. were carried out using a water bath system in which the channel was bonded into an aluminum dish using a PDMS seal or a paraffin gasket.  Pre-heated water was then added to the reservoir to bring the system to the desired temperature.  This temperature was maintained by a temperature control system using a flexible heater to radially heat the water bath,” The Examiner notes that merely allowing a particle to move between the region and bath represents an intended uses since merely allowing the action does not necessitate the action actively occurring.) divides the heat bath into a plurality of the heat bath cells in correspondence with the plurality of partitions, and controls a pressure in a heat bath cell on the basis of the pressure target value in a corresponding partition in a case where a state of the particle is temporally developed.  (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.” The distinct controlled pressurized reservoirs read on the plurality of partitions and controlling pressure as claimed. )

Regarding Claim 6: The reference discloses The simulation apparatus according to claim 5, wherein two heat bath cells corresponding to two partitions adjacent to each other are in contact with each other via an interface, and wherein the processing unit allows the particle to move between the two heat bath cells and thus temporally develops the state of the particle.  (The Examiner notes that merely allowing a particle to move between the region and bath represents an intended uses since merely allowing the action does not necessitate the action actively occurring. Suresh. “[0019] A method for characterizing an immune cell or platelet, the method including (a) perfusing a fluid containing the immune cell or platelet through a microfluidic channel that comprises a constriction, such that the immune cell or platelet passes through the constriction, and such that the immune cell or platelet deforms as it passes through the constriction; (b) determining a transit characteristic of the immune cell or platelet as it moves through the microfluidic channel; and (c) comparing the transit characteristic to an appropriate standard, the results of the comparison being indicative of a characteristic of an immune cell or platelet.” The interface is represented by the area of constriction where the interface where the cell travels.)

Regarding Claim 7: The reference discloses The simulation apparatus according to claim 5, wherein the pressure in the heat bath cell is controlled by adding the particle to the heat bath cell or removing the 32Attorney Docket No.: 880635-0171-US01 particle from the heat bath cell.  (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.” The exchanges of buffer, priming, or fresh cell solutions reads on the adding or removing or particles which as stated results in pressure control.)

Regarding Claim 8: The reference discloses The simulation apparatus according to claim 5, wherein the analysis model includes a boundary region coupling the heat bath to the inflow/outflow interface, and allows the particle to move between the heat bath and the boundary region and between the boundary region and the analysis region, wherein the processing unit divides the boundary region into a plurality of boundary region cells in correspondence with the plurality of partitions, (Suresh. “[0038] The one or more microfluidic channels in the device described herein, when each containing at least two constrictions, can further contain a gap region between each successive constriction.  In one example, this gap region is of a length that allows one or more deformable objects (e.g., cells, vesicles, biomolecular aggregates, platelets, or particles) to recover, at least partially, their shape after passing through the first constriction (e.g., equal to the length of one of the constrictions and/or the length of its successive constriction).  In another example, the gap region is of a length that does not allow one or more deformable objects to recover their shape after passing through each constriction.” The regions as well as the gaps between regions correspond to the claimed partitions.) and wherein, in a case where the state of the particle is temporally developed, the processing unit controls the pressure in the heat bath cell such that a (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.” The exchanges of buffer, priming, or fresh cell solutions reads on the adding or removing or particles which as stated results in pressure control.)

Regarding Claim 9: The reference discloses A simulation method of performing simulation by using a molecular dynamics method, in which a flow field having an inflow/outflow interface is used as an analysis region, and a fluid in the flow field is set as an aggregate of a plurality of particles, (Suresh. “[0059] Step (b) can be performed with at least one processor.  The at least one closed-form equation employed in this step can be developed from one or more simulations of flow of a fluid in combination with experimental data.  The one or more stimulations can be performed using dissipative particle dynamics model or a stochastic bond formation/dissociation model.”) the simulation method comprising: in an analysis model in which a heat bath is coupled to the inflow/outflow interface via a boundary region, and a particle 33Attorney Docket No.: 880635-0171-US01 is allowed to move between the heat bath and the boundary region and between the boundary region and the analysis region, (Suresh. “[0410] Experiments at. 37.degree.  C. and 41.degree.  C. were carried out using a water bath system in which the channel was bonded into an aluminum dish using a PDMS seal or a paraffin gasket.  Pre-heated water was then added to the reservoir to bring the system to the desired temperature.  This temperature was maintained by a temperature control system using a flexible heater to radially heat the water bath,” The Examiner notes that merely allowing a particle to move between the region and bath represents an intended uses since merely allowing the action does not necessitate the action actively occurring.) acquiring a pressure target value in the inflow/outflow interface; and controlling a pressure in the heat bath such that a pressure in the boundary region is maintained at the pressure target value when a state of the particle is temporally developed.  (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.”)

Regarding Claim 10: The reference discloses The simulation method according to claim 9, wherein the pressure in the heat bath is controlled by adding the particle to the heat bath or removing the particle from the heat bath.  (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.” The exchanges of buffer, priming, or fresh cell solutions reads on the adding or removing or particles which as stated results in pressure control.)

Regarding Claim 11: The reference discloses The simulation method according to claim 9, further comprising: acquiring a temperature target value in the inflow/outflow interface; and controlling a temperature in the heat bath such that the temperature in the heat bath is maintained at the temperature target value when the state of the particle is temporally developed.  (Suresh. “[0410] Experiments at. 37.degree.  C. and 41.degree.  C. were carried out using a water bath system in which the channel was bonded into an aluminum dish using a PDMS seal or a paraffin gasket.  Pre-heated water was then added to the reservoir to bring the system to the desired temperature.  This temperature was maintained by a temperature control system using a flexible heater to radially heat the water bath,”)

Regarding Claim 12: The reference discloses A simulation apparatus performing simulation by using a molecular dynamics method, in which a flow field having an inflow/outflow interface is used as an analysis region, and a 34Attorney Docket No.: 880635-0171-US01 fluid in the flow field is set as an aggregate of a plurality of particles, (Suresh. “[0059] Step (b) can be performed with at least one processor.  The at least one closed-form equation employed in this step can be developed from one or more simulations of flow of a fluid in combination with experimental data.  The one or more stimulations can be performed using dissipative particle dynamics model or a stochastic bond formation/dissociation model.”) the simulation apparatus comprising: an input unit to which a pressure target value in the inflow/outflow interface is input; and a processing unit that uses an analysis model in which a heat bath is coupled to the inflow/outflow interface via a boundary region, and a particle is allowed to move between the heat bath and the boundary region and between the boundary region and the analysis region, (Suresh. “[0038] The one or more microfluidic channels in the device described herein, when each containing at least two constrictions, can further contain a gap region between each successive constriction.  In one example, this gap region is of a length that allows one or more deformable objects (e.g., cells, vesicles, biomolecular aggregates, platelets, or particles) to recover, at least partially, their shape after passing through the first constriction (e.g., equal to the length of one of the constrictions and/or the length of its successive constriction).  In another example, the gap region is of a length that does not allow one or more deformable objects to recover their shape after passing through each constriction.” The regions as well as the gaps between regions correspond to the claimed regions.) and temporally develops a state of the particle, and controls a pressure in the heat bath such that a pressure in the boundary region is maintained at the pressure target value when the state of the particle is temporally developed.  (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.”)

Regarding Claim 13: The reference discloses The simulation apparatus according to claim 12, wherein the pressure in the heat bath is controlled by adding the particle to the heat bath or removing the particle from the heat bath.  (Suresh. “[0409] In the pressure-control system, a set of dual input and output ports were utilized in order to allow for periodic exchanges of buffer and priming solutions as well as fresh cell solutions.  The applied pressure difference was achieved using a combination of pressurized reservoirs and hydrostatic pressure adjustments.” The exchanges of buffer, priming, or fresh cell solutions reads on the adding or removing or particles which as stated results in pressure control.)

Regarding Claim 14: The reference discloses The simulation apparatus according to claim 12, wherein a temperature target value in the inflow/outflow interface is further input to the input unit, and wherein the processing unit controls a temperature in the heat bath such that the temperature in the heat bath is maintained at the temperature target value when the state of the particle is temporally developed. (Suresh. “[0410] Experiments at. 37.degree.  C. and 41.degree.  C. were carried out using a water bath system in which the channel was bonded into an aluminum dish using a PDMS seal or a paraffin gasket.  Pre-heated water was then added to the reservoir to bring the system to the desired temperature.  This temperature was maintained by a temperature control system using a flexible heater to radially heat the water bath,”)
Conclusion
6. 	All Claims are rejected.		

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Grest, Gary S., and Kurt Kremer. "Molecular dynamics simulation for polymers in the presence of a heat bath." Physical Review A 33.5 (1986): 3628. This non-patent literature is considered pertinent as it relates to the field of molecular dynamics in the presence of a heat bath as claimed. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA






/SAIF A ALHIJA/Primary Examiner, Art Unit 2128